Berry, President:
I respectfully dissent from the majority opinion, because it does not appear that the petitioner exhausted all the remedies available to him in connection with obtaining a transcript of the testimony and proceedings at his trial before the time for appeal allowed by the statute expired.
The petitioner knew full well that the remedy that was available to him in order to obtain a transcript for the purpose of appeal, if he really wanted his trial reviewed for alleged error. He wrote the trial court that if the court didn’t direct that the transcript be furnished him, he would obtain a writ of mandamus to compel its production, which this Court has held could be done. Linger v. Jennings, 143 W. Va. 57, 99 S. E. 2d 740. The petitioner could have obtained this writ to compel the production of the transcript for an appeal the same as a defendant who had funds with which to pay for the transcript, because this Court, upon being advised that the petitioner was without funds, would not have required costs, and would have appointed counsel to represent him the same as was done in this proceeding, the only difference being that in the mandamus proceeding, which was available to him, he would not have been allowed to go scot free if guilty and there were no errors committed at the trial; but in this habeas corpus proceeding, instituted after the time for appellate relief has expired, he will be released from the penitentiary regardless of his guilt, and whether or not errors were committed at the trial. All that the cases decided by the Supreme Court of the United States require dealing with this question is that an indigent defendant be afforded the same rights as one who has money with which to pay the necessary costs, and all these rights were present to the petitioner in the case at bar. Griffin v. People of the State of Illinois, 351 U. S. 12, 76 S. Ct. Rep. 585, 100 L. Ed 891; Eskridge v. Washington State Board of Prison Terms and Paroles, 357 U. S. 214, 78 S. Ct. Rep. 1061, 2 L. Ed 2d 1269. The Griffin case was a 5-4 decision on the point of whether federal courts had any power at all over states in such matters.
*861The case of Griffin v. Illinois, 351 U. S. 12, 76 S. Ct. Rep. 585, 100 L. Ed 891, assumed for purposes of the decision that errors were committed during the trial since the indigent defendant was not provided a free transcript for appellate purposes. It would therefore appear where the means or remedies are available to an indigent defendant to obtain a transcript for an appeal within the time allowed and he does not do so, that it could be assumed that he didn’t think there was error committed during his trial, that he had a fair trial, and that he would wait until the time for appeal had elapsed and then rely on the Great Writ where he would not be required to show or prove that error during the trial had been committed by the court.
In the 1958 case of Eskridge v. Washington State Board of Prison Terms and Paroles, 357 U. S. 214, 78 S. Ct. Rep. 1061, 2 L. Ed 2d 1269, where the indigent defendant was refused in 1935 a free transcript by the trial court and shortly thereafter a writ of mandamus was denied by the Supreme Court of Washington to compel the trial court to furnish the transcript, there the writ of habeas corpus would be proper for relief under the rule of the Griffin case, provided it be proper to extend such remedy retroactively as the minority questioned in the Eskridge case. In such case the defendant exhausted all his remedies and was denied by the State his right to appeal, which was not due to any failure on his part to pursue his rights or remedies.
For the reasons stated in this dissenting note, I would deny the writ.